Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 10/04/2019 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 10/04/2019 have been considered and approved by the examiner.
Claim Objections
Claims 5 and 10 are objected to because of the following informalities:
The phrase, “a silicon (Si) wafer”, as recited in claim 5 implies an entire silicon wafer, for which there is not adequate support in the disclosure.
The phrase, “a plurality of memory chip”, as recited in claim 10 is grammatically incorrect.  Appropriate correction is required.
References Cited
The references of interest are cited:

    PNG
    media_image1.png
    284
    436
    media_image1.png
    Greyscale

KIM et al. (US 20130168871 A1) teaches semiconductor package, comprising: 

a lower semiconductor chip (200a) on the package substrate; 
an interposer (260) on the lower semiconductor chip; 
an upper semiconductor chip (220b) on the interposer; and  
a molding member (250) covering the lower semiconductor chip, the interposer, and upper semiconductor chip (220b). KIM et al. fails to further teach and/or suggest: 
(i) the interposer including a plurality of pieces spaced apart from each other as set forth in claim 1 and Applicant’s Fig. 1A shown below:

    PNG
    media_image2.png
    278
    593
    media_image2.png
    Greyscale

(ii) the interposer including a plurality of regions separated from each other via a groove in an upper surface of the interposer as set forth in claim 16; and/or
(iii) the interposer including a plurality of regions separated from each other by a groove extending from a side surface of the interposer as set forth in claim 26.
(B) Kim et al. (US 2017/0141092 A1) teaches semiconductor package, comprising: 
a package substrate (100); 
a lower semiconductor chip (200) on the package substrate; 
an element (300) can be considered as ‘an interposer’ on the lower semiconductor chip, the interposer including a plurality of pieces spaced apart from each other; 

a molding member (600) covering the lower semiconductor chip (200), the interposer (300), and the upper semiconductor chip (400).

    PNG
    media_image3.png
    336
    721
    media_image3.png
    Greyscale

	Kim et al.’092 fails to further teach and/or suggest: a molding member covering the lower semiconductor chip and the interposer as claimed. See Applicant Fig. 1A, the molding member (MB) covering only the lower semiconductor chip (200) and the interposer (300).
Conclusion
This application is in condition for allowance except for the following formal matters: 
See ¶0004 as indicated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816